Citation Nr: 1456277	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-22 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel

INTRODUCTION

The Veteran served in active service from June 1973 to June 1977, February 2003 to May 2004, and June 2010 to August 2011.  The Veteran earned a combat action badge (CAB) during his last active service period. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in June 2013.  The hearing transcript is associated with the Veteran's paperless claims file.

In addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  Virtual VA contained the hearing transcripts and duplicative or non-relevant documents with respect to this appeal.  The Veteran's VBMS file contained non-relevant documents with respect to this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss and tinnitus are related to his military service.   For the reasons noted below, although the Board regrets further delay, a remand is necessary ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A preexisting injury or disease noted upon entry into active military, naval, or air service will be considered to have been aggravated by such service where there is an increase in disability during service, unless there is clear and unmistakable evidence that any increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; see also Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

The Veteran's January 1973 enlistment audiometric testing revealed 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
5
5
10
10
10
Left
15
5
5
10
5

The Veteran's June 1977 service separation audiometric testing revealed


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
15
5
10
20
25
Left
25
20
15
15
15

The Veteran's June 1998 National Guard enlistment audiometric testing revealed


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
5
0
5
25
60
Left
5
0
5
25
50

The National Guard enlistment examination noted the Veteran's hearing loss.  The Veteran reported hearing loss on the Report of Medical History.  A physical profile was drafted noting the Veteran's need to wear hearing protection when exposed to noise.

The Veteran's November 1998 National Guard audiometric testing revealed


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
0
0
20
55
Left
0
0
15
25
70

The Veteran's June 2002 National Guard audiometric testing revealed


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
5
5
5
35
65
Left
5
0
5
25
55

The Veteran's February 2003 active service activation audiometric testing revealed


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
0
-5
5
30
65
Left
5
0
0
25
65

On VA audiologic evaluation in August 2008, puretone thresholds, in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
5
0
10
55
70
Left
5
5
10
40
65

Speech audiometry revealed speech recognition ability - using Maryland CNC - of 86 percent in the right ear and of 92 percent in the left ear.

The Veteran's December 2008 National Guard audiometric testing revealed


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
0
10
55
75
Left
10
0
5
30
60

The Veteran's January 2009 National Guard audiometric testing revealed


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
10
5
5
50
80
Left
15
5
5
35
60

The Veteran's December 2009 National Guard audiometric testing revealed


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
0
0
10
60
80
Left
10
-5
5
35
65

38 C.F.R. § 3.385 provides that for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Entitlement to service connection for an impaired hearing disability must be predicated on a finding that it was aggravated by such service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The burden falls on the Veteran to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

Based on the audiometric readings from June 1973 and June 1977, the Veteran entered and exited his first period of active service without any auditory disability for VA purposes but hearing loss was noted at 4000 Hertz in the right ear and at 500 Hertz in the left ear.

Thereafter, the Veteran's February 2003 active duty service activation audiometric testing shows that he entered his second period of active duty service with an auditory disability as the pure tone thresholds at the 4000 Hertz frequency for both ears were 65 decibels.  The Veteran's pre-existing hearing loss was noted prior to his second period of active duty service from February 2003 to May 2004.  

Subsequent audiometric tests, available in the record, show that the Veteran's hearing loss increased in both ears.  However, the Veteran's claims file does not contain the Veteran's service separation medical examination report from May 2004, his final active duty activation medical examination report from June 2010, and his final active duty separation medical examination report from September 2011.  Moreover, the Veteran testified that he experienced in-service noise exposure while deployed in Iraq and Afghanistan.  He testified while in Iraq, his work station was located adjacent to a 60kW generator and high pressure machinery purifying water.  He stated there was constant mortar fire from insurgents.  In 2010 and 2011, the Veteran earned his combat action badge while deployed in Afghanistan and was exposed to noise from enemy mortar fire and his unit's artillery battery of howitzers.  He indicated that his hearing loss has increased since his last deployment and requested a VA audiology examination.  The record shows that the Veteran's last VA audiology examination is from August 2008, three years prior to his last active duty service where his unit actively engaged the enemy in an exchange of artillery fire.  Accordingly, further development is needed to determine whether the Veteran's hearing loss was incurred or aggravated by in-service noise exposure.

Accordingly, the case is REMANDED for the following action:

1.  Under take appropriate efforts to associate the Veteran's service medical examination and history reports from his period of service ending in May 2004, his service beginning in June 2010, and his service ending in August 2011.  

2. Thereafter, schedule the Veteran for a new VA audiology examination to determine the nature and etiology of his bilateral hearing loss.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner should note in the examination report that the claims folder was reviewed.

(a) The examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss is etiologically related to the Veteran's active service period from June 1973 to June 1977.  In so opining, please explain (i) the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent damage, and (ii) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent damage, including theories of delayed/latent onset of hearing loss.  

(b) The examiner should opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's pre-existing bilateral hearing loss underwent an increase in severity (i.e., a permanent worsening of the underlying disorder as distinguished from a temporary or intermittent flare-up) for his active service period from  February 2003 to May 2004.

IF YES, is the increase in severity of the pre-existing bilateral hearing loss clearly and unmistakably (i.e., highest degree of medical certainty) due to the natural progress of the disorder?  The examiner must consider and discuss the periodic separation audiogram results. 

(c) The examiner should opine whether it is clear and convincing that the Veteran's pre-existing bilateral hearing loss underwent NO increase in severity (i.e., a permanent worsening of the underlying disorder as distinguished from a temporary or intermittent flare-up) for his active service period from June 2010 to August 2011.  

IF not clear and convincing, is the increase in severity of the pre-existing bilateral hearing loss clearly and unmistakably (i.e., highest degree of medical certainty) due to the natural progress of the disorder?  The examiner must consider and discuss the periodic separation audiogram results. 

(d) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss is etiologically related to symptomatology noted in service?

The examiner is requested to provide a thorough rationale for any opinion provided. An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

3. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his or her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




